McCulloch, C. J., (dissenting). The conclusion of the majority seems to he based entirely on the- separation of the two issues on a motion to vacate a judgment or decree. In the opinion it is said (erroneously,- I think) that, under-the express terms of the statute, the court “does not come to the issue as to whether or not there is a valid defense until it has first determined whether or not there are any grounds to vacate the judgment.” This statement is, I think, in the face of the language of the statute itself, which provides that “a judgment shall not be vacated on motion or complaint until it is adjudged that there is a valid defense to the action.” This means that the court -must have an opportunity to ascertain whether or not there is a valid defense — not merely that a defense is tendered; and we have held in many cases, as conceded by the majority, that the party seeking to set aside the judgment or decree must introduce enough testimony to make a prima facie defense. The two issues must he presented and considered together and determined before any order can be made vacating the judgment. It is true that the statute does not contemplate that there shall be a trial anew of the case on the motion to vacate, hut the statute does not prohibit such a procedure. There is no rule of procedure provided in the statute as to the trial of the motion, further than to require that the judgment shall not be vacated “until it is adjudged that there is a valid defense to the action.” All of our cases dealing with this subject related to motions in courts of law to set aside judgments, and of course the rule must necessarily he- followed in a court of law, that the merits of the controversy are not to be completely tried out on the motion to vacate, for the reason that, after the court has set aside the judgment, the parties are entitled to a trial on the merits before a jury. Therefore it is correct to say that, on the hearing of a motion to set aside a judgment at law, it is only necessary to introduce enough proof to make out a prima facie case, and that, after the judgment is set aside, the cause will then be heard on its merits as if there had been no former judgment. However, in an application to a court of equity to set aside its own decree, there is nothing in the statute which prevents the court from hearing the whole proceedings at once, and it seems to me to be good practice to do so. The language of the statute is very plain that a motion to vacate must present two issues — one as to the grounds for vacating the judgment, and the other as to the defense to the original action. In any event, there must be an adjudication upon a prima facie showing that there is a valid defense. In the recent case of Osborne v. Lawrence, 123 Ark. 447, we said: ‘ ‘ The only attempt made by the petition to show the existence of a. valid defense was to introduce the answer above mentioned; and we think this showing insufficient to meet the requirements of the statute. It is true that only a prima facie showing of a valid defense is required, and it is not contemplated that the cause shall be fully heard upon its merits; but such showing should be made as that, in the absence of proof to the contrary, a finding would be made that a valid defense existed to the cause of action sought to be set aside. We think the mere filing of an answer insufficient to meet this requirement. ’ ’ It is unimportant to inquire as to the correctness of the statement of the law quoted in the majority opinion from the encyclopedias, to the effect that evidence cannot be offered in opposition to the showing of merit, though that statement seems to be in conflict with the law stated by Judge Battle in the opinion in Knights of Maccabees of the World v. Gordon, 83 Ark. 17. Whether that be the correct rule or not, it is certain that the motion must, as before stated, present the two issues, and-.proof must be introduced in support of them. These two issues are tendered from tbe moment that the motion is filed, and I can see no reason why the party seeking to uphold the judgment should not be allowed to file a cross-complaint, which, if sustained, would obliterate or annul the defense set forth in the motion. • The opinion in the case of Knights of Maccabees of the World v. Gordon, supra, shows clearly that the filing of an answer in opposition to the. motion is-contemplated, and, if this be true, it surely is permissible to file a cross-complaint with the answer. ■ It should necessarily follow, I think, that, if an answer and cross-complaint can be filed before the judgment is vacated, then a dismissal of the, motion to vacate does not cut off the right to prosecute the counterclaim. The decision of the majority in this case tends to narrow instead of broaden the wholesome provisions of our Code of Practice in allowing counterclaims for the purpose of settling all litigation in one action. The lawmakers themselves have, by the recent statute, greatly broadened the scope of the counterclaim (Crawford & Moses’ Digest, §1195), and the present decision is not, I think, in harmony with the liberal policy indicated by the lawmakers. My conclusion is therefore that appellants. had a right to file a cross-complaint as soon as the motion to' vacate was filed setting forth, as it was necessary to do, a defense to the action, and that the dismissal of the motion did not cut off appellant’s right to prosecute the cross-complaint.